 

 

 

 

 

 

 

AMENDED AND RESTATED

REVOLVING CREDIT AGREEMENT


BY AND AMONG


BELLSOUTH CORPORATION,

 

SBC COMMUNICATIONS INC.

 

AND

 

CINGULAR WIRELESS LLC

 

DATED AS OF JUNE 28, 2005

 

 

 

542762/ver.8 6/7/2005

 



 

 

REVOLVING CREDIT AGREEMENT

 

This Amended and Restated Revolving Credit Agreement (the "Agreement"), dated as
of the 28th day of June 2005, by and among BellSouth Corporation, a Georgia
corporation (“BellSouth”), SBC Communications Inc., a Delaware corporation
(“SBC,” and along with BellSouth, each a “Lender” and, collectively, the
“Lenders”) and Cingular Wireless LLC, a Delaware limited liability company
(“Cingular”).

 

 

ARTICLE I
GENERAL PROVISIONS

 

Section 1.01.    Definitions. For the purposes of this Agreement, the following
terms shall have the meanings specified or referred to in this Section 1.01:

 

“Agreement” shall have the meaning set forth in the Preamble to this Agreement.

 

“Available Cash” means, for any Business Day, the result, rounded down to the
nearest $1,000,000, of (a) the amount of cash of Cingular and its direct and
indirect wholly owned Subsidiaries held in banks and available for withdrawal by
Cingular, less (b) Cingular’s good faith estimate of the amount, if any, of cash
required for expenditures expected to occur later during the same Business Day.

 

“Average Monthly LIBOR Rate” shall mean, for any calendar month, the average
30-day LIBOR rate as reported by Bloomberg or another generally available
reporting service jointly selected by the Lenders.

 

“BellSouth” shall have the meaning set forth in the Preamble to this Agreement.

 

“Business Day” means any day other than a Saturday, Sunday or any other day on
which banking institutions in either the State of Georgia or the State of Texas
are authorized or obligated by law or executive order to close.

 

“Cingular” shall have the meaning set forth in the Preamble to this Agreement.

 

“Cingular Advance” shall have the meaning set forth in Section 2.04.

 

“Cingular Advance Interest Rate” means, for any day, a rate equal to the Average
Monthly LIBOR Rate for the calendar month during which such day occurs.

 

“Cingular Bank Account” means the United States bank account listed in Exhibit B
hereto, or such other bank account as the Designated Financial Officer of
Cingular shall specify by written notice to each of the Lenders.

 

 

1

NY12528:200497.2

 



 

 

“Cingular Business Plan” means, with respect to any fiscal year, the most recent
detailed annual plan and projections for such fiscal year that has been approved
from time to time by the Strategic Review Committee.

 

“Daily Notification” shall have the meaning set forth in Section 2.02.

 

“Designated Financial Officer” means, with respect to each of Cingular,
BellSouth and SBC, the person or persons designated in Section 4.02 to receive
notices on behalf of such party, or such other person as the party may designate
by written notice to each of the other parties.

 

“Dollars” or “$” means lawful currency of the United States of America.

 

“Effective Date” means the date of this Agreement.

 

“Interest Rate” means, for any day, a rate equal to the Average Monthly LIBOR
Rate for the calendar month during which such day occurs plus 0.05%.

 

“Lender” and “Lenders” shall have the meanings set forth in the Preamble to this
Agreement.

 

“Lender Bank Account,” with respect to each Lender, means the United States bank
account listed in Exhibit B hereto, or such other bank account as the Designated
Financial Officer of such Lender shall specify by written notice to Cingular.

 

“Manager” means Cingular Wireless Corporation, a Delaware corporation.

 

“Percentage Interests” shall mean with respect to each Lender, the percentage of
the outstanding common shares of Manager assuming full conversion by each Lender
and its Subsidiaries of all units owned in Cingular (currently, 60%/40% for SBC
and BellSouth, respectively).

 

“Person” means an individual, corporation, partnership, limited liability
company, trust or unincorporated organization, or a government or any agency or
political subdivision thereof.

 

“Relative Debt Percentage Interest” means, as of any date, with respect to each
Lender, the ratio of the amount outstanding under the Revolving Loans owed to
such Lender by Cingular to the amount outstanding under the Revolving Loans owed
to both Lenders by Cingular.

 

“Revolving Loans” shall have the meaning set forth in Section 2.02(b).

 

“SBC” shall have the meaning set forth in the Preamble to this Agreement.

 

 

2

NY12528:200497.2

 



 

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Shareholder Loans” means indebtedness of Cingular to SBC, BellSouth, or any of
their respective Subsidiaries pursuant to the Amended, Restated and Consolidated
Subordinated Promissory Notes, dated July 1, 2003, issued by Cingular in favor
of SBC, BellSouth and Cellular Credit Corporation, a wholly owned Subsidiary of
BellSouth, and all interest and penalties thereunder.

 

“Significant Subsidiary” means, with respect to any Person, any "significant
subsidiary," within the meaning of Regulation S-X promulgated under the
Securities Act, of such Person.

“Stockholders’ Agreement” means the Stockholders’ Agreement by and among SBC,
BellSouth and Manager, dated as of October 2, 2000, as amended.

“Strategic Review Committee” shall have the meaning ascribed to such term in the
certificate of incorporation of Manager.

“Subsidiary” means, with respect to any Person, any "subsidiary" within the
meaning of Regulation S-X promulgated under the Securities Act, of such Person.

 

“Termination Date” means July 31, 2007 or such later date to which the
Termination Date has been extended pursuant to Section 4.01, or if such date is
not a Business Day, the next Business Day or such other date determined in
accordance with Section 4.01.

 

Section 1.02.    Interpretation of Definitions. All definitions in the singular
shall, unless the context specifies otherwise, include and mean the plural, and
all references to the masculine gender shall include the feminine, and vice
versa.

 

 

ARTICLE II
FORECASTS; REVOLVING LOANS

 

Section 2.01.

Forecasts.

(a)       On the first Business Day of November of each fiscal year Cingular
shall deliver to each of the Lenders a reasonably detailed forecast of
Cingular’s estimated monthly and annual cash flow, including a capital spending
plan, for the following fiscal year.

(b)        Within 30 days of the end of each calendar quarter, Cingular shall
deliver to each of the Lenders a forecast of its sources and uses of cash for
each calendar quarter for the remainder of such calendar year.

(c)

On each Business Day, Cingular shall deliver to each of the Lenders a forecast
of

 

 

3

NY12528:200497.2

 



 

its anticipated cash requirements for each Business Day during the following two
calendar weeks (the “Daily Forecast”).

Section 2.02. Daily Notification. Not later than 11:15 a.m. (Eastern Time) on
each Business Day, the Designated Financial Officer of Cingular shall send an
e-mail to the Designated Financial Officer of each Lender (the “Daily
Notification”) setting forth for such Business Day:

 

(a)

the amount of Available Cash, if any; and

 

(b)

if there is no Available Cash, the amount of cash, if any,

 

(i)

to be repaid from Cingular Advances made to the Lenders, or

 

(ii)

if no Cingular Advances are or will be outstanding, then to be borrowed
hereunder from each Lender, which amount for each Lender shall be the product of
(x) the aggregate amount to be borrowed as reflected in the Daily Notification
and (y) that Lender’s Percentage Interest (the “Revolving Loans”).

                

Section 2.03.

The Revolving Loans.

 

(a)       Subject to the terms of this Agreement, each Lender, individually and
not jointly with the other Lender, agrees to make available to Cingular, on a
revolving basis, the Revolving Loans with respect to it as set forth in each
Daily Notification. Repayments of Cingular Advances and/or cash advanced on any
day under the Revolving Loans shall be made in Dollars and shall be delivered
severally by the Lenders by wire transfer of immediately available funds to the
Cingular Bank Account on such day. The outstanding principal amount advanced
under all Revolving Loans shall bear interest at the Interest Rate which shall
accrue from day to day from the date such advance is made including the date on
which such Revolving Loan is repaid. Interest shall be calculated on the basis
of such actual number of days elapsed over 360 and shall be determined with
respect to each calendar month as of the last calendar day of such month.

 

(b)        Notwithstanding the foregoing, in no event shall a Lender be required
to advance funds to Cingular (i) if the repayment of the Cingular Advances or
the Revolving Loan proceeds are to be used for expenditures that are not set
forth in or contemplated by the Cingular Business Plan (or, in the event the
Cingular Business Plan has not yet been approved, the requested funds are to be
used for expenditures outside the normal course of business as determined by the
Designated Financial Officers of SBC and BellSouth) or otherwise approved by the
Strategic Review Committee; (ii) in the case of Revolving Loans, after the
Termination Date, (iii) if the advance would give rise to an Event of Default
under Article III (iv); (iv) after the occurrence of an Event of Default under
Article III(v) or (vi); or (v) if the amount requested in the Daily
Notifications is in excess of $250,000,000 and such amount has not been set
forth in the Daily

 

4

NY12528:200497.2

 



 

Forecast on each of the five Business Days prior to the request.

 

Section 2.04.    Application of Available Cash. In the event that, on any
Business Day, including the last Business Day of each calendar month, Available
Cash is in excess of $5,000,000, such Available Cash shall be applied as
follows: (i) first, to the repayment of any principal amount outstanding under
the Revolving Loans in proportion to the Lender’s Relative Debt Percentage
Interests and (ii) second, as loans to each of the Lenders, in each case in
proportion to their Percentage Interests (a “Cingular Advance”). The outstanding
principal amount of each Cingular Advance shall bear interest at the Cingular
Advance Interest Rate which shall accrue from day to day from the date such
Cingular Advance is made including the date on which such Cingular Advance is
repaid. Interest shall be calculated on the basis of such actual number of days
elapsed over 360 and shall be determined with respect to each calendar month as
of the last calendar day of such month. Any payments due to the Lenders pursuant
to this Section 2.04 shall be made in Dollars and delivered by wire transfer of
immediately available funds to the Lenders’ respective Lender Bank Accounts
promptly after receipt of such Daily Notification identifying such Available
Cash.

Section 2.05

Repayment and Application of Cingular Advances.

(a)       As of the last calendar day of each calendar month, and after the
application of Section 2.04, all interest that has accrued on any principal
amounts outstanding under the Revolving Loan of such Lender and the Cingular
Advances made to such Lender (including interest accruing on such last calendar
day) shall be netted. After giving effect to such netting, the principal balance
of the Revolving Loans or the Cingular Advances, as the case may be, shall be
adjusted to include the net accrued interest. If the aggregate principal amount
of the Cingular Advances outstanding, after this interest is applied to adjust
the principal balance, is in excess of $5,000,000, each of the Lenders shall
repay its Cingular advances by applying them as provided in Section 2.05(b) as
of the last day of the calendar month. All payments under Section 2.05(b) shall
be reflected on the books of the Lenders and Cingular without wire transfer of
funds, and in addition by Cingular by notation of such payment on the promissory
notes evidencing the Shareholder Loans, if applicable.

(b)        The Lenders and Cingular shall apply the amounts due in respect of
the Cingular Advances as follows:

(i)

first, to repay by set-off the outstanding principal amount of the Shareholder
Loans in proportion to the Lenders’ Percentage Interests; and

(ii)

second, as a distribution on a pro rata basis to the members of Cingular, from
time to time.

Each of the Lenders hereby waive, and will cause each of their respective
Subsidiaries that are parties to the Shareholder Loans to waive, any requirement
that notice of such repayment of the Shareholder Loans be given. Any repayments
made under clause (i) above shall be

 

5

NY12528:200497.2

 



 

applied to the particular Shareholder Loan of a Lender (or its Subsidiary) as
the Designated Financial Officer of such Lender shall direct in writing to
Cingular in advance. Cingular shall take all actions necessary to approve and
effect the distributions set forth above in a tax efficient manner.

Section 2.06.    Recordkeeping. Each Lender agrees to maintain a record of the
aggregate principal amount outstanding, together with accrued interest, under
such Lender’s Revolving Loan and the aggregate principal amount outstanding,
together with accrued interest, of any Cingular Advance received by such Lender
hereunder and shall provide a copy of such record to Cingular upon the
reasonable request of Cingular in writing to such Lender; provided, however,
that failure of a Lender to provide a copy of such record shall in no way affect
its rights or Cingular’s obligations hereunder. The entries in such record of a
Lender shall be binding and conclusive upon Cingular absent manifest error.

 

ARTICLE III
EVENTS OF DEFAULT

 

Each of the following events shall constitute an "Event of Default":

(i)

the failure of Cingular to pay any principal amount outstanding under any
Revolving Loan when and as the same shall have become due and payable and such
failure shall continue unremedied for a period of 5 days;

(ii)

the failure of Cingular to pay any interest or other amount on any Revolving
Loan when and as the same shall have become due and payable and such failure
shall continue unremedied for a period of 10 days;

(iii)

the failure of Cingular in any way to comply with or breach of any other
covenant contained in this Agreement and such failure, or breach, as the case
may be, shall continue unremedied in any material respect for a period of 30
days following notice to Cingular by either Lender of such failure or breach;

(iv)

any default by Cingular under any bond, debenture, note, mortgage, indenture or
instrument under which there may be issued or by which there may be secured or
evidenced any indebtedness for money borrowed by Cingular (or by any Subsidiary
of Cingular, the repayment of which Cingular has guaranteed or for which
Cingular is directly responsible or liable as obligor or guarantor), having a
principal amount outstanding in excess of $100,000,000 (other than indebtedness
which is non-recourse to Cingular or its Subsidiaries) under the terms of the
instrument under which the indebtedness is issued or secured, whether such
indebtedness now exists or shall hereafter be created, which default shall have
resulted in such indebtedness being declared due and payable prior to the date
on which it would otherwise have become due and payable, without such
indebtedness having been discharged, or such

 

 

6

NY12528:200497.2

 



 

acceleration having been rescinded or annulled, or there being deposited with an
unaffiliated depository, in trust, money in the necessary amount to discharge
such indebtedness;

 

(v)

Cingular or any Significant Subsidiary of Cingular shall (a) commence a
voluntary case under the Bankruptcy Code of 1978, as amended or other federal
bankruptcy law (as now or hereafter in effect); (b) file a petition seeking to
take advantage of any other laws, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding up or composition for adjustment of debts;
(c) consent to or fail to contest in a timely and appropriate manner any
petition filed against it in an involuntary case under such bankruptcy laws or
other laws; (d) apply for or consent to, or fail to contest in a timely and
appropriate manner, the appointment of, or the taking of possession by, a
receiver, custodian, trustee, or liquidator of itself or of a substantial part
of its property, domestic or foreign; (e) be unable to, or admit in writing its
inability to, pay its debts as they become due; or (f) make a general assignment
for the benefit of creditors; or (g) make a conveyance fraudulent as to
creditors under any state or federal law; or

(vi)

the commencement of a case or other proceeding against Cingular or any
Significant Subsidiary of Cingular in any court of competent jurisdiction
seeking (a) relief under the Bankruptcy Code of 1978, as amended or other
federal bankruptcy law (as now or hereafter in effect) or under any other laws,
domestic or foreign, relating to bankruptcy, insolvency, reorganization, winding
up or adjustment of debts or (b) the appointment of a trustee, receiver,
custodian, liquidator or the like for Cingular or such Significant Subsidiary,
and such involuntary case or proceeding shall remain undismissed and unstayed
for a period of 60 days.

 

ARTICLE IV
MISCELLANEOUS

 

Section 4.01.

Termination of the Agreement.

(a)       On or prior to any Termination Date then in effect, the Lenders acting
jointly may extend the term of this Agreement for a period of 364 days measured
from such Termination Date (in which case, subject to the terms and conditions
of this Agreement, the Termination Date shall instead be the last day of such
364-day period). Notwithstanding anything herein to the contrary, a Termination
Date shall occur (i) upon 90 days written notice by one or both Lenders upon an
Event of Default (other than an Event of Default described in clauses (v) or
(vi) of Article III) or (ii) by both Lenders at any time. Within 90 days after
the Termination Date, all outstanding principal amounts under the Revolving
Loans, together with all accrued interest thereon and all such other amounts
then owing by Cingular to the Lenders hereunder, shall be

 

7

NY12528:200497.2

 



 

paid in full by Cingular and all outstanding principal amounts under the
Cingular Advances, together with all accrued interest thereon and all such other
amounts then owing by Lenders to Cingular hereunder, shall be paid in full by
the Lenders (it being understood that such repayment of the Cingular Advances
shall be made in accordance with Section 2.05(b)). If any principal or interest
owing to any Lender under the Revolving Loans is not paid when due, such overdue
amount shall bear interest for each day until paid at a rate per annum equal to
the Interest Rate plus 2%. In no event shall the amount of interest due or
payable under this Agreement exceed the maximum rate of interest allowed by
applicable law and, in the event any such payment is inadvertently paid by
Cingular or inadvertently received by any Lender, then such excess sum shall be
repaid by netting in accordance with Section 2.05(a) (to the extent allowed by
applicable law). It is the express intent of the parties hereto that Cingular
not pay and no Lender or any of its Subsidiaries receive, directly or
indirectly, in any manner whatsoever, interest in excess of that which may be
lawfully paid by Cingular under applicable law.

(b)        Upon the occurrence of an Event of Default described in clause (v) or
(vi), the obligation of each Lender to advance funds hereunder shall
automatically terminate and the principal amount then outstanding under the
Revolving Loans, together with all accrued interest thereon, and any other
amounts owing to each of the Lenders hereunder shall immediately become due and
payable, without demand or notice of any kind, the requirements of which are
hereby expressly waived by Cingular.

 

Section 4.02.    Notices. Any notice to be given hereunder shall be in writing,
shall be sent to the address (including email address) of the relevant party as
identified in this Section 4.02 or as otherwise specified by such party from
time to time in a notice to each of the other parties hereto, and shall be
deemed given (i) on the earlier of the date of receipt or the date three
Business Days after deposit of such notice in the United States mail, if sent
postage prepaid, certified mail, return receipt requested or (ii) when actually
received, if personally delivered, delivered by email or delivered by any other
manner.

 

BellSouth:

BellSouth Corporation

 

 

1155 Peachtree Street NE

 

Suite 14E04

 

 

Atlanta, GA 30309

 

 

Attn:

Teresa Blizzard

 

 

Email:

teresa.blizzard@bellsouth.com

 

 

SBC:

SBC Communications Inc.

 

175 East Houston

 

 

Room No. 7G10

 

 

San Antonio, TX 78205

 

 

Attn:

Dan James

 

 

Email:

djames@corp.sbc.com

 

 

 

 

8

NY12528:200497.2

 



 

 

 

Cingular:

Cingular Wireless LLC

 

 

5565 Glenridge Connector

 

Suite 1816

 

 

Atlanta, GA 30342

 

 

Attn:

Sean Foley

 

 

Email:

sean.foley@cingular.com

 

 

Section 4.03.    Agreement Binding; Assignment. This Agreement and the rights,
duties and obligations of the parties hereunder (including all rights with
respect to the Revolving Loans) and thereunder shall bind and inure to the
benefit of the parties hereto and their respective successors and assigns and
shall not be transferable or assignable without the prior written consent of
each of the Lenders; provided, that each Lender may transfer or assign all or
part of its rights or obligations hereunder to any wholly-owned Subsidiary of
such Lender without the prior written consent of the other Lenders; provided,
further that no such transfer or assignment shall be effective until such Lender
delivers to the other parties hereto a written undertaking in form and substance
reasonably satisfactory to the other parties pursuant to which such Lender
guarantees the performance of the obligations hereunder by such Subsidiary.

 

Section 4.04.    Waivers; Remedies Cumulative. No delay or omission to exercise
any right, power or remedy accruing to any Lender under this Agreement shall
impair any such right, power or remedy of such Lender, nor shall it be construed
to be a waiver of any such right, power or remedy. Any waiver, permit, consent
or approval of any kind or character on the part of a Lender of any breach or
default under this Agreement, or any waiver on the part of a Lender of any
provisions or condition of this Agreement, must be in writing and shall be
effective only to the extent specifically set forth in such writing. All
remedies under this Agreement or by law or otherwise afforded to a Lender, shall
be cumulative and not alternate. No waiver, consent or approval given by either
Lender in favor of Cingular shall be effective unless also given by the other
Lender.

 

Section 4.05.    Governing Law. This Agreement and any other instrument or
agreement required hereunder shall be governed by, and construed under, the laws
of the State of Delaware without regard to principles of conflicts of law.

 

Section 4.06.    Amendments. This Agreement may not be amended, supplemented or
modified except by a written instrument, signed by the party or parties affected
or to be affected thereby.

 

Section 4.07.    Expenses. Cingular shall pay all expenses incurred by the
Lenders in the collection of amounts payable under this Agreement that are not
paid when due, including, without limitation, the reasonable fees and
disbursements of counsel to the Lenders. Cingular shall not be required to pay
the expenses of collection of a Lender when the inability of

 

9

NY12528:200497.2

 



 

Cingular to pay such amounts was due to the fault of that Lender in not
complying with this Agreement.

 

Section 4.08. Shareholder Loans. The parties agree that to the extent any of the
terms and provisions of this Agreement conflict or are inconsistent with any of
the terms and provisions of the Shareholder Loans, such terms and provisions of
this Agreement shall supercede the conflicting terms and provisions of the
Shareholder Loans. Subject to the foregoing, the Shareholder Loans shall remain
in full force and effect in accordance with their respective terms and
provisions.

 

Section 4.09.    Obligations of the Lenders Several. The obligations of the
Lenders pursuant to this Agreement are several. Failure of any Lender to carry
out those obligations does not relieve any other Lender of its obligations
hereunder.

 

Section 4.10. Counterparts. This Agreement may be executed in as many
counterparts as may be deemed necessary or convenient, all of which, when so
executed, shall be deemed an original, but all such counterparts shall
constitute but one and the same instrument.

 

10

NY12528:200497.2

 



 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement by their
duly authorized officers, as of the date first above written.

 

BELLSOUTH CORPORATION

 

 

By:____________________________________

Name:

Mark E. Droege

 

Title:

Vice President, Treasurer

 

 

SBC COMMUNICATIONS INC.

 

 

By:____________________________________

Name:

Jonathan P. Klug

 

Title:

Vice President - Treasurer

 

 

CINGULAR WIRELESS LLC

 

By: Cingular Wireless Corporation, its sole manager

 

 

By:____________________________________

Name:

Renee Caldwell

 

Title:

Assistant Treasurer

 

 

 

BLS:542762

 

 

 